DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby et al. (WO 2008/029381) in view of Worm et al. (US 2013/0037041).
Claim 1. Oglesby et al. discloses a disposable sachet 1 (pouch) of tobacco 2 for placing in a vaporising chamber of a vaporising device. The vaporising chamber 15 comprises a socket portion 16 which is formed by a cylindrical socket side wall 17 extending downstream from the exhaust gas chamber 13 and a hollow plug portion 18 which is formed by a cylindrical plug side wall 20 which extends from a downstream end 
Oglesby discloses that the “sachet 1 forms a releasable, relatively snug, tight fit in the hollow interior region 22 of the plug portion 18” (Page 18, lines 21-29) and does not teach or suggest that the sachet is attached within the interior of the plug portion.
Worm et al. discloses a smoking article comprising a cartridge with an inhalable substance medium therein. The tubular wall 352 of the inhalable substance medium 350 has opposing terminal ends, the first end 353 being in proximity to the mouth end 315 of the cartridge body 305, and the second end 354 being in proximity to the engaging end 310 of the cartridge body 305. The inhalable substance medium particularly may be attached to the cartridge body at the respective terminal ends of each component. Such attachment may be direct or indirect. For example, the second end 354 of the inhalable substance medium 350 is directly attached to the engaging end 310 of the cartridge body 305 (specifically in the area of the flange 302). Such direct attachment can be by any suitable means, such as an adhesive (Abstract; [0071]; Figure 4).
Worm et al. teaches that attaching the inhalable substance medium 350 to the cartridge body 305 ensures that the inhalable substance medium 350 is suspended 
Claims 4 and 5. Modified Oglesby discloses that the sachet 1 comprises a cylindrical side wall 45 (first wall) of an impermeable material (first material) which is impermeable to both the aerosol and the carrier fluid, a first permeable means, which is permeable to air, comprising a first permeable membrane 51 (second material) extends across the upstream opening, and forms an upstream end cap 49 (second wall) through which air is accommodated into the hollow interior region 46. A second permeable means, which is permeable to the aerosol, comprising a second permeable membrane 54 extends across the downstream opening 52 and forms a downstream end cap 53 through which the aerosol is drawn from the hollow interior region 46. The upstream and downstream end caps 49 and 53 are sealably secured to the side wall 45 of the sachet 1 by a suitable adhesive (Oglesby Figures 1 and 2; Page 14, line 17 – Page 18, line 29).
Claim 6. Modified Oglesby discloses that the sachet 1 is fixedly attached in the hollow interior region 22 of the plug portion 18 using adhesive or other suitable means, as taught by Worm et al. (Worm [0071]).
Claim 7. Modified Oglesby discloses that the sachet 1 comprises a cylindrical side wall 45 of an impermeable material (aerosol containment material) which is impermeable to both the aerosol and the carrier fluid (Oglesby Figures 1 and 2; Page 14, line 17 – Page 18, line 29).
Claims 8 and 9. Modified Oglesby discloses that the first and second permeable membranes 51, 54 of the upstream and downstream end caps 49 and 53 are made of similar permeable materials such as a porous paper (nonwoven material) (Oglesby Figure 2; Page 17, lines 25-30). Endcaps of the sachet may be a paper based material or a filter material (Oglesby Page 28, lines 8-15) and alternatively a plastic material for parts of the sachet, including the end caps and/or the sidewalls (Oglesby Pages 23-24), and using a metal gauze (mesh) as the endcap material (Oglesby Page 21, lines 16-19).
Claims 19 and 20. Modified Oglesby discloses that the sachet 1 contains vaporizable constituents including tobacco (Oglesby Abstract; Page 14, line 17 – Page 18, line 29).

	
Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Oglesby et al. (WO 2008/029381). Oglesby discloses the . 

Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. Applicant argues that the mouthpiece of Oglesby is not disposable nor replaceable, and one of ordinary skill in the art would not have been motivated to attach the sachet of Oglesby to the plug portion because it would require throwing away the whole mouthpiece rather than just the cartridge. Examiner disagrees, as Worm teaches that the direct attachment can be by any suitable means, such as an adhesive (Abstract; [0071]; Figure 4). Worm does not require that the adhesive be permanent, thus the sachet being attached to the plug portion does not necessarily mean that the plug portion must then be disposed of after a single use. 
Applicant also argues that Oglesby does not teach an exterior surface of the cartridge comprising a cavity. Examiner argues that the heat transfer member 25 is received in open mouth 24 (cavity) end of plug portion 18 (cartridge). When assembled, heat transfer member 25 is located in a cavity or opening formed by plug portion 18 and sachet 1 (Figure 10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747